Citation Nr: 0404856	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-03 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his friend


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.     

By a February 1982 decision, the RO denied the veteran's 
original claim of service connection for PTSD.  The veteran 
was notified of the denial of the claim in March 1982, but 
did not appeal.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision of the RO that declined 
to reopen the claim for service connection for PTSD on the 
basis that new and material evidence had not been presented.  
The veteran filed a notice of disagreement (NOD) in August 
2002.  A statement of the case (SOC) was issued in December 
2002, and the veteran submitted a substantive appeal in 
February 2003.  

In October 2003, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is associated with the claims 
file.  

Prior to the hearing, the veteran filed additional evidence 
directly with the Board, along with a waiver of RO 
consideration of the evidence.  This evidence, consisting of 
personal statements from the veteran's mother and the 
veteran, submitted to the Board in October 2003, is accepted 
for inclusion in the record.  Although received a short time 
after the expiration of a 60-day abeyance period for 
submitting additional evidence granted during the hearing, 
the Board likewise accepts the report of a December 2003 
psychiatric examination of the veteran conducted by a private 
psychiatrist, along with records from a clinical test that 
the psychiatrist administered to the veteran to evaluate him 
for PTSD, for inclusion in the record.  See 38 C.F.R. 
§ 20.1304(b) (2003).  In a letter accompanying this evidence, 
the veteran explained that he was unable to submit this 
evidence earlier because of delays in obtaining from this 
psychiatrist a copy of his examination report.  .  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	In a February 1982 decision, the RO denied the veteran's 
claim for service connection for PTSD.  Although notified of 
that decision in March 1982, the veteran did not initiate an 
appeal.

3.	New evidence added to the record since the February 1982 
rating decision, when considered by itself or in connection 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.	The RO's February 1982 denial of service connection for 
PTSD is final.                 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).

2.	Evidence received since the RO's February 1982 denial is 
new and material; thus, the veteran's claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §3.156(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A.                
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  

While some duties to assist and notify the claimant are 
nonetheless owed this veteran, in view of the Board's 
favorable disposition of the petition to reopen the claim for 
service connection for PTSD, the Board finds that all 
notification and development action needed to fairly 
adjudicate this claim has been accomplished.  


II.	Petition to Reopen the Claim for Service Connection

As indicated above, in a February 1982 decision, the RO 
denied service connection for PTSD.  Evidence considered at 
that time consisted of the veteran's service medical records 
(SMRs).  Based on a review of the evidence, the RO concluded 
that no PTSD disability was shown either during service or 
following service.  The veteran did not appeal the denial.  
That decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A.      § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The present claim was initiated in October 2001.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108;             38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
was recently revised to define "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last final denial 
of the claim(s) sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial of the claim was the February 1982 RO 
denial of service connection.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Evidence added to the claims file since the RO's February 
1982 denial in this case includes the report of a December 
2003 private psychiatric examination that culminates in a 
diagnosis of PTSD.  This evidence is "new" in that it 
wasn't previously before agency adjudicators, and is not 
cumulative or duplicative of other evidence of record.  The 
evidence is also material for purposes of reopening the 
claim.  This record reflects a medical diagnosis of PTSD-
which was not previously of record.  As such, it relates to 
an unestablished fact necessary to establish the claim-i.e., 
whether the veteran, in fact, suffers from the claimed 
condition decision-and, as a medical opinion, raises a 
reasonable possibility of substantiating the claim. 

As new and material evidence has been submitted, the criteria 
for reopening the claim for service connection for PTSD are 
met.


ORDER

As new and material evidence has been submitted to reopen the 
claim for service connection for PTSD, to this extent only, 
the appeal is granted.


REMAND

In light of the Board's conclusion that the claim of service 
connection for PTSD is reopened, the claim must be reviewed 
on a de novo basis.  However, to ensure that the veteran's 
procedural rights are protected insofar as him being given 
adequate notice of the criteria for a grant of service 
connection, and the opportunity to present argument and 
evidence on the underlying question of service connection, RO 
adjudication of the claim in the first instance, is 
indicated.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The Board also finds that additional development of the 
evidence is warranted.  

The veteran underwent VA examination in June 2002, and that 
examiner concluded that the criteria for PTSD were not met.  
However, in view of the additional evidence added to the 
record-to particularly include the December 2003 examination 
report culminating in a diagnosis of PTSD-the Board finds 
that the RO should send the claims file back to the physician 
that conducted the June 2002 for review of the additional 
evidence received and for preparation of a supplemental 
medical opinion based upon review of such evidence.  The RO 
should arrange for examination of the veteran only if the 
June 2002 examiner is not available, or is not able to render 
the requested opinion without examining the veteran.

Prior to seeking a supplemental opinion, the RO must obtain 
and associate with the claims file all outstanding VA medical 
records.  The claims file currently includes records from the 
VA Medical Center (VAMC) in Huntington, West Virginia from 
October 2001, and from the Huntington Vet Center from 
September 2001 to November 2001.  The veteran indicated 
during the October 2003 hearing, however, that he has 
received additional treatment for PTSD since 2001 from VA 
facilities in Huntington, West Virginia.  Also, the veteran's 
participation in individual psychological counseling sessions 
at the Huntington Vet Center since July 2002 was noted in an 
August 2003 statement from a social worker at the Vet Center.  
Additionally, the veteran indicated at the time of his 
initial October 2001 claim that he had previously received 
treatment at the VAMC in Roseburg, Oregon, and subsequent 
efforts by the RO to retrieve these records were 
unsuccessful, but did establish that the veteran had been 
hospitalized at Roseburg VAMC from April 1982 to May 1982, 
and from March 1988 to April 1988.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Huntington VAMC since October 2001, the Huntington Vet 
Center since November 2001, and the Roseburg VAMC from April 
1982 to May 1982 and from March 1988 to April 1988, following 
the procedures prescribed in 38 C.F.R. § 3.159 (2003) as 
regards requesting records from Federal facilities.  

The RO also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain all outstanding 
pertinent medical records from the 
Huntington VAMC since October 2001; from 
the Huntington Vet Center since November 
2001; and from the Roseburg VAMC from 
April 1982 to May 1982, and from March 
1988 to April 1988. The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) (2003) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).   

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, the RO should arrange 
for a review of the claims file by the VA 
psychiatrist that examined the veteran in 
June 2002.  The VA examiner should be 
asked to provide a supplemental opinion, 
based upon a review of the claims file, 
to particularly include the December 2003 
private psychiatric examination report, 
as to whether the prior opinion that the 
veteran does not meet the criteria for 
PTSD should be affirmed or reversed.  The 
examiner should provide the complete 
rationale for the supplemental opinion-
to include reference to specific evidence 
of record and pertinent medical 
authority-in a typewritten (printed) 
report. 

If the June 2002 examiner is unavailable, 
or is not able to render the requested 
supplemental opinion without examining 
the veteran, the veteran should be 
scheduled for a psychiatric examination.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
forwarded to the physician designated to 
examine the veteran, and the report of 
the examination should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail and 
clinically correlated to a specific 
diagnosis.  The examiner should 
specifically indicate whether the veteran 
meets the diagnostic criteria for PTSD.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
provided, in a printed (typewritten) 
report.   

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for PTSD in light of all 
pertinent evidence and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



